Order denying appellant’s motion for a mandamus order against the board of education of the city of New York, for. her reinstatement as a public school teacher, unanimously affirmed on the law and not in the exercise of discretion, without costs. The appellant’s resignation as a *728teacher having been accepted by the board of education and she having appealed to the State Commissioner of Education from the refusal of the board to permit her to withdraw her resignation after the same had been duly accepted, and the Commissioner, after hearing the allegations and proofs of the parties, having dismissed the appeal and it appearing that his action was not arbitrary or unreasonable, such decision is final and conclusive under section 890 of the Education Law. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.